Title: From Thomas Jefferson to Henry Dearborn, with Jefferson’s Note, 20 October 1803
From: Jefferson, Thomas
To: Dearborn, Henry


          
            Oct. 20. 03.
          
          Will General Dearborne be so good as to recommend some person? or will it be better for him to retain the papers & consult the republican members from Maine?
          
          [Note by TJ:]
          Dudley Broadstreet Hobart of Gardener recommended by Genl. Dearborne, who candidly states that he is his son in law, but the applicn is from many respectable persons of the neighborhood, & the only competiton is a young man at college, son of a federalist.
        